Case: 09-51116 Document: 00511286104 Page: 1 Date Filed: 11/05/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 5, 2010
                                     No. 09-51116
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN MANUEL SIFUENTES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:08-CR-1027-3


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Juan Manuel Sifuentes pleaded guilty to possessing
and conspiring to possess with intent to distribute 100 kilograms or more of
marijuana. He appeals his 60-month statutory minimum sentence, arguing that
the district court should have imposed a shorter sentence under the safety-valve
sentencing guideline, U.S.S.G. § 5C1.2. See 18 U.S.C. § 3553(f); United States
v. Lopez, 264 F.3d 527, 529-30 (5th Cir. 2001). We will uphold the sentencing



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-51116 Document: 00511286104 Page: 2 Date Filed: 11/05/2010

                                  No. 09-51116

court’s determination as long as it is not clearly erroneous. United States v.
McCrimmon, 443 F.3d 454, 457 (5th Cir. 2006).
      A defendant seeking relief under the safety valve must show, among other
things, that he has truthfully provided the government with all information and
evidence related to the offense. § 3553(f)(5); § 5C1.2(a)(5); United States v.
Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996). Sifuentes takes issue with the
district court’s decision to adopt the finding in the amended Presentence Report
(PSR) that he did not truthfully provide all of the required information. He
suggests that this finding had no factual basis and asserts that the government
and the district court should have inquired into whether the probation officer
who prepared the PSR verified the statement with the case agent who debriefed
Sifuentes. He also argues that the district court improperly adopted the PSR’s
conclusion on this point based solely on its view that he had failed to tell the
truth to authorities immediately after his arrest.
      The court’s determination that Sifuentes did not truthfully debrief is
plausible in light of the entire record. See United States v. Powers, 168 F.3d 741,
753 (5th Cir. 1999). The probation officer explained in the addendum to the PSR
that he had contacted the case agent and that the case agent had verified that
Sifuentes debriefed but concluded that his debriefing had been untruthful.
Sifuentes did not come forward with any evidence that would support a
conclusion that the finding in the PSR was incorrect. Because Sifuentes failed
to rebut the PSR’s findings, the district court was entitled to adopt them. See
United States v. Smith, 528 F.3d 423, 425 (5th Cir. 2008). The denial of the
safety-valve adjustment was not clearly erroneous. See Powers, 168 F.3d at 753.
      AFFIRMED.




                                        2